UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JASON MACLENNAN,                                   )
                                                   )
                      Plaintiff,                   )
                                                   )
                      v.                           )   Civil Action No. 09-2017 (RJL)
                                                   )
U.S. DEPARTMENT OF JUSTICE et af.,                 )
                                                   )
                      Defendants.                  )




                                           ORDER

        For the reasons stated in the accompanying Memorandum, it is this I   ~arCh
2011,

        ORDERED that defendants' motion to dismiss [Dkt. No. 15] is GRANTED as

conceded; and it is

        FURTHER ORDERED that this case is DISMISSED. This is a final appealable Order.




                                            United States District Judge